Order entered November 15, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01495-CV

                    PANHANDLE STEEL ERECTORS, INC., Appellant

                                                V.

                                    LUIS CANTU, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-14032

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on December

12, 2018. The appeal will be resubmitted in the first quarter of 2019.




                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE